DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/9/21.  These drawings are unacceptable for containing new matter and modification of elements such as including a “valance” see embodiments of figures 3-10.  Note also that three sheets of drawings were originally presented with figures 1-6.  While pages 1-3 are correctly titled “Replacement Sheet” pages 4-5 should be “New Sheet”; see below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The amendment filed 2/9/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: introduction of a valance element and open hem; double valance embodiment; for example see title; brief description; para. 4-10.  
Applicant is required to cancel the new matter in the reply to this Office Action.
New Matter
The US Patent Office grants patents affording applicants exclusionary rights to make, use, sell, or import subject matter twenty (20) years from the date of filing of the patent application, any amendment made to an application must be fully supported by the originally filed application papers establishing the filing date.  Amendments submitted to a patent application NOT supported by the originally filed documents are considered new subject matter or “new matter” and are NOT allowed to be entered into the application.  The filing date attributed to this application is 4/30/19.
Amendments to each of the claims, specification, and drawings may also rely on the subject matter contained within any of the other submissions to be considered a proper amendment and entered into the application. Further note that listing references that were cited during prosecution of an application is considered new matter as the information was not necessarily in the applicant’s possession at the time of filing; see para. 2.

Note 37 CFR 1.121(b) for the manner of submitting amendments to the Specification including 
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting: 
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs; 
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived; 
(iii) The full text of any added paragraphs without any underlining; and 
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes. 

See also 37 CFR 1.125 regarding a substitute specification.  Note A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly claimed “valance” (claims 4, 8 and 11 respectively) is not described in the specification as originally presented and is considered “new matter”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
A valance is understood in the ordinary and plain meaning to be defined as:
a short curtain or piece of drapery that is hung from the edge of a canopy, from the frame of a bed, etc.
a short ornamental piece of drapery placed across the top of a window.

The described invention, while presenting a cover with portion(s) considered similar to a common valance, is not understood to include a valance separable from other recited elements of the invention as claimed; for example continuous walls, adjustable peripheral edge.  Note that claim 4 calls for a combination of elements including a circumferential valance, adjustable peripheral edge and walls of a dome shape.  See also claim 11, reciting an upper and lower valance in combination. These elements are separately claimed however are not readily discernable from one another in the figures and the written description.  “a valance for a trash can cover” (claim 8) is not understood to describe a function and also understood to be detachable to a cover as claimed. 
Furthermore claims 4 and 11 each recite “fastened to the interior of the flexible weather resistant material” in lines 2-4  considered improper antecedent basis.  It is unclear if the material is intended to be an element of the dome or walls, etc.  Introducing a claimed element for the first time should include the article “a” or “an” as appropriate. 
“inner, open hem” (6:2; 13:1-2) is not understood and is not described such that one of ordinary skill in the art might understand the limitation.  Note that “open hem” in clothing apparel might define a folded hem at a material edge without elastic, however that is considered in contrast with the instant invention as disclosed in the Specification.
Claims 14-15 each refer to a seal ie. “hem seal” and “the seal” in respective lines 2, however it is not understood to describe a specific location.  While elastic is discussed providing a tight fit against a container at a peripheral edge (possibly sealed), it is not understood in the context as claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Brandstein (US 2,064,411).
Brandstein discloses a detachable circumferential valance 38 considered for a trash can cover; see fig. 5. 
Claims 4-7 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Tragiai (US 2007/0221678).
Tragiai discloses a reusable cover 20 for trash cans comprising: a dome shape having elongated, continuous walls; a set of anterior and posterior straps 36 (para. 27) fastened to the interior of the flexible, weather resistant material (para. 25); an adjustable peripheral edge with elastic 24; and a circumferential valance portion which extends over the container top and above a seal by elastic 24 as claimed; see figures 1-4; para. 21+.  Regarding a hem (open or otherwise), hem seal, seal location etc. note that Tragiai discloses folding the edge of the material and attaching at 28a, b by sewing, etc. commonly considered a hem as claimed; see para. 22; fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14-15 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Tragiai (US 2007/0221678) in view of Turvey et al. (US 7,318,534).
Tragiai does not include a cover comprising upper and lower edges and upper and lower valances however Turvey et al. discloses a reusable cover 90 considered for trash cans comprising: band 92 shape(s) having elongated, continuous walls with valance material 94 at upper and lower edges; see fig. 6. Note that bands 92 defining peripheral edges are adjustable elastic rings; see col. 6, lines 19+. It would have been obvious to one of ordinary skill in the art at the time of the invention to include an upper adjustable elastic band with peripheral edge and valance portions as claimed as taught by Turvey et al. in the invention to Tragiai. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see also cover of Gower. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649